Exhibit 10.2

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
TRANSFERRED WITHOUT (I) REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE
STATE SECURITIES LAWS OR (II) AN OPINION OF COUNSEL, SATISFACTORY TO THE
COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED.

PAYMENTS UNDER THIS NOTE (AS DEFINED HEREIN) ARE SUBJECT TO THE SET-OFF AND
SUBORDINATION PROVISIONS SET FORTH HEREIN AND IN THE LETTER AGREEMENT (AS
DEFINED HEREIN).

BOURLAND & LEVERICH SUPPLY CO. LLC

AMENDED AND RESTATED

CONTINGENT JUNIOR SUBORDINATED NOTE

 

$39,392,337.00    May 2, 2012

Reference is hereby made to (i) that certain Contingent Junior Subordinated
Note, dated August 19, 2010 (the “Seller Note”), issued by Bourland & Leverich
Holdings LLC, a Delaware limited liability company (the “Parent”), to Bourland &
Leverich Supply Co., L.C. a Texas limited liability company (“Oldco”), (ii) that
certain letter agreement regarding the payment of interest on the Seller Note by
and between Parent and Oldco (the “Letter Agreement”). In accordance with the
terms of the Seller Note and the Letter Agreement, Oldco assigned all of its
right, title and interest in and to the Seller Note and the Letter Agreement to
Leverich Enterprises, LLC (fka B&L Enterprises, LLC) (the “Holder”) and the
Holder assumed all of Oldco’s obligations thereunder and (iii) that certain
letter agreement dated April 16, 2012 whereby the Holder (A) consented to the
assignment by the Parent to Bourland & Leverich Supply Co. LLC, a Delaware
limited liability company (the “Company”), of all of the Parent’s rights and
obligations under the Seller Note and the Letter Agreement and the assumption by
the Company of all of the Parent’s obligations under the Seller Note and the
Letter Agreement (the “Assignment and Assumption”) and (B) upon the
effectiveness of the Assignment and Assumption, irrevocably released the Parent
from any and all liabilities and obligations under the Seller Note and the
Letter Agreement (the “Release”). The Holder acknowledges and agrees that the
Release is in full force and effect.

In light of the Assignment and Assumption and the partial repayment on the date
hereof of the principal amount outstanding under the Seller Note, the Holder and
the Company desire to hereby amend and restate in its entirety the Seller Note.
Accordingly, the Company and the Holder agree that this Note amends and restates
in its entirety and supersedes the Seller Note, which was issued pursuant to the
Asset Purchase Agreement, dated as of July 21, 2010 (the “Purchase Agreement”)
by and among the Company, the Parent, Bourland & Leverich Holding Company, a
Texas corporation (“B&L Holdco”), Bourland & Leverich Holding Company of Nevada,
a Nevada corporation (“B&L Nevada”), B&L Supply Properties, LLC, a Texas limited
liability company (“B&L SP” together with the Holder, B&L Holdco and B&L Nevada,
the



--------------------------------------------------------------------------------

“Sellers”) and Rick B. Leverich (the “Equityholder”). Furthermore, the Company
and the Holder agree that the terms and provisions of the Letter Agreement shall
remain in full force and effect, but shall apply to the Company instead of the
Parent mutatis mutandis, except that clause (i) of Paragraph 3 of the Letter
Agreement shall be deleted in its entirety.

The Company, for value received, hereby promises to pay to the Holder, as agent
for the Sellers (as defined below), the principal sum of Thirty-Nine Million
Three Hundred Ninety-Two Thousand Three Hundred Thirty-Seven Dollars
($39,392,337.00) on the Maturity Date (as defined herein), and to pay interest
on the unpaid balance of the principal amount of this Note determined in
accordance with Section 1 below, with interest to be payable in the manner and
at the time provided herein.

Capitalized terms used but not otherwise defined herein shall have the meaning
given such terms in the Purchase Agreement.

1. Interest.

(a) Accrued but unpaid interest on this Note will be payable on the Maturity
Date (as defined herein). Interest on this Note will accrue from the issuance
date hereof. Interest will be computed on the basis of a 365/6-day year for the
actual days elapsed. The Company may, at its sole option, pay all or part of the
accrued but unpaid interest in cash prior to the Maturity Date.

(b) Interest shall be payable on the unpaid principal balance of the principal
amount of this Note at a rate per annum equal to 2.18%, compounded annually (the
“Base Interest”).

(c) In addition to Base Interest, the Company shall pay contingent interest in
accordance with the provisions of this Section 1(c) (as applicable, the
“Contingent Interest”).

(i) Upon the first to occur of a Change of Control (as defined below) or a
Qualified Public Offering (as defined below), Contingent Interest shall be
payable on the unpaid principal balance of the principal amount of this Note
from time to time outstanding (to the extent Contingent Interest has not already
been paid in respect of such principal amount) at a rate equal to 5.82% per
annum, compounded annually, and calculated from the date of issuance of this
Note to the date of payment.

(ii) In the event there shall not have occurred a Change of Control or a
Qualified Public Offering prior to August 19, 2019 and this Note shall become
due and payable in accordance with Section 3(a) below and the revenue of the
Company for the most recent twelve full calendar months preceding August 19,
2019 for which financial information is available exceeds $941,000,000,
Contingent Interest shall be payable on the unpaid principal balance of the
principal amount of this Note from time to time outstanding (to the extent
Contingent Interest has not already been paid in respect of such principal
amount) at a rate equal

 

2



--------------------------------------------------------------------------------

to 5.82% per annum, compounded annually, and calculated from the date of
issuance of the this Note to the date of payment.

Notwithstanding anything herein to the contrary, in no event shall the aggregate
amount of interest and prepayment premiums payable with respect to any principal
amount of this Note outstanding from time to time exceed a rate per annum equal
to 8.00% of such principal amount, compounded annually, calculated from the date
of issuance of the this Note to the date of payment of such principal amount.

Immediately prior to the effectiveness of this Note, there was $917,023.91 of
interest accrued but unpaid under the Seller Note. The principal balance of this
Note reflects $137,332.61 attributable to interest accrued but unpaid under the
Seller Note. The balance of $779,691.30 of interest accrued but unpaid under the
Seller Note will be compounded under this Note as of August 19, 2012.

2. Prepayment. This Note may be prepaid at any time in whole or in part in
accordance with this Section 2 and subject to and together with payment of the
prepayment premium specified herein. Upon any prepayment of this Note, the
Company shall pay a prepayment premium equal to the amount of interest that
would have accrued on the principal amount of this Note prepaid at a rate equal
to 5.82% per annum, compounded annually, and calculated from the date of
issuance of this Note to the date of prepayment. In addition, upon the first
prepayment of this Note to occur following May 2, 2012, the Company shall pay a
one time prepayment premium equal to $1,091,306.52.

3. Maturity Date. The principal of this Note, together with accrued but unpaid
interest thereon, shall be due and payable in full upon the earlier of
(a) August 19, 2019, (b) a Change of Control (as defined herein) and (c) a
Qualified Public Offering (as defined herein) (the “Maturity Date”). For
purposes of this Note, (i) “Change of Control” shall mean a time such as any
“person” (as such term is used in Sections 3(a)(9) and 13(d)(3) of the
Securities Exchange Act of 1934, as amended), other than (x) any of the Company
Related Persons (as defined herein), or (y) any “group” (within the meaning of
such Section 13(d)(3)) of which the Company Related Persons constitute a
majority (on the basis of ownership interest), acquires (A) securities of Edgen
Group Inc. or any subsidiary of Edgen Group Inc. that directly or indirectly
owns all or substantially all of the assets and properties of the Company and
its subsidiaries taken as a whole, representing more than 50% of the combined
voting power (measured as the right to control or direct the management and
policies of Edgen Group Inc. or such subsidiary generally) of Edgen Group Inc.’s
or such subsidiary’s then outstanding securities or (B) all or substantially all
of the assets of the Company and its subsidiaries on a consolidated basis;
(ii) “Qualified Public Offering” shall mean a firm commitment underwritten
public offering after the date hereof of equity securities of the Company or any
of its subsidiaries, or any Person formed after the date hereof and controlled,
directly or indirectly, by the JCP Funds (as defined herein) that owns all of
the equity securities of the Company resulting in aggregate net proceeds to such
Person and/or the Persons selling equity interests in such offering of not less
than $100 million and (iii) “Company Related Persons” shall mean any Person who
or which owns equity securities

 

3



--------------------------------------------------------------------------------

of Edgen Group Inc. (“Edgen Group”) or the Company as of the date hereof and any
Affiliate (as herein defined) of the foregoing, including without limitation,
any managing member, general partner, manager, director or officer of Jefferies
Capital Partners LLC or funds managed by it and any investment vehicle
controlled by any of the foregoing. The Holder and the Company agree and
acknowledge that a merger involving the Company and Edgen Group or any of its
subsidiaries shall not constitute a Change of Control so long as the Company
Related Persons and any “group” (within the meaning of such Section 13(d)(3)) of
which the Company Related Persons constitute a majority (on the basis of
ownership interest) together own securities of the surviving company
representing more than 50% of the combined voting power (measured as the right
to control or direct the management and policies of the surviving company
generally) of the surviving company’s then outstanding securities (an “Edgen
Merger”); provided, that such Edgen Merger may constitute a Qualified Public
Offering, if an Edgen Merger otherwise meets the definition of a Qualified
Public Offering.

4. Method of Payment.

The Company will pay principal and interest in currency of the United States
that at the time of payment is legal tender for payment of public and private
debts. The payment shall be made to Holder by delivering a check at Holder’s
address hereafter listed or to such other address designated in writing by
Holder and provided to the Company at least ten (10) business days before any
payment date, or, at Holder’s option, by wire transfer of immediately available
funds to an account designated by Holder at least ten (10) business days before
any payment date.

5. Subordination.

(a) Certain Defined Terms. The following terms shall have the following
meanings:

“Affiliates” means as to any Person, any other Person that directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in the foregoing definition, “control” (including, with its
correlative meanings, “controlled by” and “under common control with”) shall
mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise).

“Indebtedness” means, without duplication, with respect to any person, (1) all
indebtedness of such person for borrowed money, (2) all obligations of such
person for the deferred purchase price of property or services, except trade
accounts payable arising in the ordinary course of business, (3) all obligations
of such person evidenced by notes, bonds, debentures or other similar
instruments, (4) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
person, (5) all obligations of such person as lessee under capital leases,
(6) all obligations of such

 

4



--------------------------------------------------------------------------------

person under acceptance, letter of credit or similar facilities, or under
interest rate swaps or collars, (7) all Indebtedness of the type referred to in
clauses (1) through (6) above guaranteed directly or indirectly in any manner by
such person, and (8) all Indebtedness of the type referred to in clauses
(1) through (7) above secured by any lien on property owned by such person, even
though such person has not assumed or become liable for the payment of such
Indebtedness.

“Junior Debt” means all Indebtedness of the Company which, by its terms or the
terms of any instrument creating or evidencing it, is junior in right of payment
to this Note and the Letter Agreement.

“Note” means this Note, as amended from time to time.

“Senior Debt” means the principal of and premium, if any, and interest
(including, without limitation, interest accruing or that would have accrued but
for the filing of a bankruptcy, reorganization or other insolvency proceeding
whether or not such interest constitutes an allowable claim in such proceeding)
on, and any and all other fees, expenses, supplemental payments, reimbursement
obligations, indemnities, and other amounts owing pursuant to the terms of all
agreements, documents and instruments providing for, creating, securing, or
evidencing or otherwise entered into in connection with, all Indebtedness of the
Company under the Credit Agreement, dated as of May 2, 2012, among the Company,
the Subsidiary Guarantors party thereto, the Lenders party thereto, Regions Bank
and RBS Business Capital (the “ABL Facility”), as the same may be amended or
amended and restated from time to time, or otherwise expressly senior in right
of payment to this Note, whether outstanding on the date hereof or thereafter
created, incurred or assumed. Notwithstanding the foregoing, Senior Debt shall
not include any Indebtedness of the Company which, by its terms or the terms of
any instrument creating or evidencing it, is expressly pari passu with or
expressly subordinate in right of payment to this Note.

“Subordinated Debt” means all Indebtedness of the Company under this Note,
including (a) all principal of, and interest on, this Note and (b) all other
Indebtedness, fees, expenses, obligations and liabilities of the Company to the
Holder of this Note and the Letter Agreement, whether now existing or hereafter
incurred or created, under or pursuant to this Note and the Letter Agreement or
separately under any other document, instrument or agreement executed in
connection therewith which relates to the Indebtedness evidenced by this Note
and the Letter Agreement, in each case, whether such amounts are due or not due,
direct or indirect, absolute or contingent.

(b) Subordination to Senior Debt. The Company, for itself and its successors,
and the Holder, by acceptance of this Note and the Letter Agreement, agree that
the Subordinated Debt shall, to the extent and in the manner hereinafter set
forth and therein, be subordinate and junior to the prior payment in full of all
Senior Debt.

This Section 5 and Section 2 of the Letter Agreement will constitute a
continuing offer to all persons who, in reliance upon its provisions, become
holders of, or continue to hold,

 

5



--------------------------------------------------------------------------------

Senior Debt, and such provisions are made for the benefit of the holders of
Senior Debt, and such holders are made obligees under this Section 5 and
Section 2 of the Letter Agreement and they and/or each of them may enforce their
provisions.

(c) Company Not to Make Payments with Respect to Subordinated Debt.

(i) Upon the maturity of all or any part of the Senior Debt by lapse of time,
acceleration or otherwise, such Senior Debt shall first be paid in full in cash,
or such payment shall be duly provided for in cash or in a manner satisfactory
to the holders of Senior Debt before any payment by or on behalf of the Company
is made on account of any Subordinated Debt.

(ii) Unless and until all Senior Debt shall have been paid in full in cash and
all commitments to make loans of Senior Debt to the Company shall have
terminated, no payment shall be made by or on behalf of the Company on or with
respect to any Subordinated Debt except (A) as provided in Section 2 of the
Letter Agreement and (B) the Company may make payment of principal and interest
on the Subordinated Debt on the Maturity Date so long as (x) at the time such
payment is made no default has occurred and is continuing under the terms of any
Senior Debt and (y) such payment will not give rise (with or without the giving
of notice or the passage of time) to any default under the terms of any Senior
Debt.

(iii) For so long as payment hereunder is prohibited pursuant to Sections
5(c)(i) or 5(c)(ii) above, the Company shall not make and no holder of any
Subordinated Debt shall demand, accept or receive (in cash or property or by
set-off, exercise of contractual or statutory rights or otherwise), or shall
attempt to collect or commence any legal proceedings to collect, any direct or
indirect payment on account of any Subordinated Debt, provided that this
Section 5(c)(iii) shall not prohibit a holder of any Subordinated Debt from
sending an Acceleration Notice in accordance with Section 7(b).

(iv) For so long as payment hereunder is prohibited pursuant to Sections 5(c)(i)
or 5(c)(ii) above, no holder of any Subordinated Debt will commence or maintain
any action, suit or any other legal or equitable proceedings against the
Company, or join with any creditor in any such proceedings, under any
insolvency, bankruptcy, receivership, liquidation, reorganization or other
similar law, unless the holders of Senior Debt shall also join in bringing such
proceedings, provided that this Section 5(c)(iv) shall not prohibit a holder of
any Subordinated Debt from filing a proof of claim or otherwise participating in
any such proceedings not commenced by it.

(d) Note Subordinated to Prior Payment of all Senior Debt on Dissolution,
Liquidation or Reorganization of Company. In the event of any insolvency or
bankruptcy proceedings, and any receivership, liquidation, reorganization or
other similar proceedings in connection therewith, relative to the Company or to
substantially all of its property, and in the event of any proceedings for
voluntary liquidation, dissolution or other winding up of the Company, whether
or not involving insolvency or bankruptcy, then:

 

6



--------------------------------------------------------------------------------

(i) the holders of all Senior Debt shall first be entitled to receive payment in
full in cash of the principal thereon, premium, if any, interest and all other
amounts payable thereon (accruing before and after the commencement of the
proceedings, whether or not allowed or allowable as a claim in such proceedings)
before the holders of any Subordinated Debt are entitled to receive any payment
on account of the principal of, or interest on any Subordinated Debt;

(ii) any payment or distribution of assets of the Company of any kind or
character, whether in cash, property or securities to which the holders of any
Subordinated Debt would be entitled, but for the provisions of this Note and the
Letter Agreement, shall be paid or distributed by the liquidating trustee or
agent or other person making such payment or distribution, whether a trustee in
bankruptcy, a receiver or liquidating trustee or other trustee or agent,
directly to the holders of Senior Debt or any representative on behalf of the
holders of Senior Debt, to the extent necessary to make payment in full in cash
of Senior Debt remaining unpaid;

(iii) the holders of all Subordinated Debt at the time outstanding irrevocably
authorize and empower (without imposing any obligation on) each holder of Senior
Debt at the time outstanding, and any representative on behalf of the holders of
Senior Debt to demand, sue for, collect and receive such holder’s ratable share
of all such payments and distributions in respect of all Subordinated Debt and
to give receipt therefor, and to file and prove all claims therefor and take all
such other action not inconsistent with the foregoing (including the right to
vote such Senior Debt holder’s ratable share of the Subordinated Debt) in the
name of the holders of Subordinated Debt or otherwise, as such holder of Senior
Debt, or any representative on behalf of the holders of Senior Debt, may
determine to be necessary or appropriate for the enforcement of this Note and
the Letter Agreement; and

(iv) the holders of Subordinated Debt shall execute and deliver to the holders
of Senior Debt all such further instruments confirming the above authorization,
and all such powers of attorney, proofs of claim, assignments of claim and other
instruments, and shall take all such other action as may be requested by any
holder of Senior Debt, in order to enable such holder to enforce all claims upon
or in respect of each holder’s ratable share of the Subordinated Debt.

(e) Rights of Holders of Senior Debt; Subrogation.

(i) Should any payment or distribution or security or the proceeds of any
thereof be collected or received by any holder of Subordinated Debt in respect
of any Subordinated Debt at a time when such payment or distribution should not
have been so made or received because of the provisions of this Section 5 or
Section 2 of the Letter Agreement, such holder of Subordinated Debt will
forthwith deliver the same to the holders of Senior Debt for the equal and
ratable benefit of the holders of the Senior Debt in precisely the form received
(except for the endorsement or the assignment of or by such holder where
necessary) for application to payment of all Senior Debt in full, after giving
effect to any concurrent payment or distribution

 

7



--------------------------------------------------------------------------------

to the holders of Senior Debt and, until so delivered, the same shall be held in
trust by such holder as the property of the holders of the Senior Debt.

(ii) Upon the payment in full in cash of all Senior Debt, the holders of
Subordinated Debt will be subrogated to the rights of the holders of Senior Debt
to receive payments or distributions of assets of the Company applicable to the
Senior Debt until all amounts owing on the Subordinated Debt have been paid in
full, and for the purpose of such subrogation no such payments or distributions
to the holders of Senior Debt by or on behalf of the Company or by or on behalf
of the holders of Subordinated Debt by virtue of this Section 5 or Section 2 of
the Letter Agreement which otherwise would have been made to the holders of
Subordinated Debt will, as between the Company and the holders of Subordinated
Debt, be deemed to be payment by the Company to or on account of the Senior
Debt, it being understood that the provisions of this Section 5 and Section 2 of
the Letter Agreement are, and are intended to be, solely for the purpose of
defining the relative rights of the holders Subordinated Debt on the one hand,
and holders of Senior Debt, on the other hand.

(f) Subordination Rights Not Impaired by Acts or Omissions of the Company or
Holders of Senior Debt. No right of any present or future holders of any Senior
Debt to enforce subordination as provided herein or in Section 2 of the Letter
Agreement will at any time in any way be prejudiced or impaired by any act or
failure to act on the part of the Company or by any act or failure to act by any
such holder, or by any noncompliance by the Company with the terms of this Note
or the Letter Agreement regardless of any knowledge thereof which any such
holder may have or otherwise be charged with. The holders of Senior Debt may
extend, renew, increase, modify or amend the terms of the Senior Debt or any
security therefor and release, sell or exchange such security and otherwise deal
freely with the Company; provided, however, that no such extension, renewal,
increase, modification or amendment shall relieve the Company of its obligations
to pay principal and interest as provided herein and in the Letter Agreement.

6. Other Covenants. The Company hereby covenants and agrees so long as the Note
remains outstanding and unpaid, that, without the prior consent of the Holder:

(a) Restricted Payments. The Company will not make any cash distribution or
payment in respect of its equity securities, except that the foregoing shall not
apply to or prohibit: (i) dividends and other distributions to its members (or
their direct or indirect owners) for the purpose of enabling its members (or
their direct or indirect owners) to pay taxes attributable to such members’
equity interest (or their direct or indirect owners’ indirect equity interest )
in the Company; (ii) the repurchase, redemption or other acquisition or
retirement for value of any equity securities of the Company held by any current
or former (or their spouses, ex-spouses, estates or beneficiaries under their
estates) officer, director, manager or employee of the Company or any of its
subsidiaries or Edgen Group or any of its subsidiaries in connection with a
separation of service, pursuant to any benefit plan, incentive agreement,
subscription agreement, limited liability company operating agreement,
securityholders’ agreement or similar arrangement; (iii) distributions to allow
the payment of cash in lieu of the issuance of fractional

 

8



--------------------------------------------------------------------------------

interests upon the exercise, conversion or exchange of options or other Company
securities; (iv) repurchases of securities deemed to occur upon the exercise of
options or warrants if such securities represent a portion of the exercise price
thereof and repurchases of securities deemed to occur upon the withholding of a
portion of the securities granted or awarded to pay for the taxes payable by
such recipient upon such grant or award; (v) payments or distributions to
dissenting members pursuant to applicable law in connection with a merger,
consolidation or transfer of assets of the Company; and (vii) any distributions
or payment permitted under the ABL Facility (as the same may be amended,
restated, supplemented or otherwise modified, refinanced or replaced from time
to time).

(b) Affiliate Transactions. The Company will not enter into any transaction with
any Affiliate of the Company without the prior written consent of the Holder,
except on terms not materially less favorable to the Company, taken as a whole,
than would have been obtained in a comparable transaction at such time from a
third party; provided, that nothing in this Section 6(b) shall apply to or
prohibit (i) any of the reorganization transactions described in the
registration statement Edgen Group filed with the Securities and Exchange
Commission on Form S-1 (File No. 333-178790) (the “Reorganization
Transactions”), (ii) salary, bonus, benefits, or other compensation,
indemnification, severance or expense reimbursement or advancement arrangements
with the directors, officers or employees of the Company or any of its
Affiliates entered into in the ordinary course of business, (iii) any
transaction permitted under Section 6(a), (iv) any incurrences of Junior Debt,
(v) any transactions between or among the Company and any of its subsidiaries,
(vi) any reorganization transaction not involving a transaction prohibited by
Section 6(a), (vii) a merger involving the Company and Edgen Group or any of its
subsidiaries or (viii) any transaction with an Affiliate permitted under the ABL
Facility (as the same may be amended, restated, supplemented or otherwise
modified, refinanced or replaced from time to time). For the avoidance of doubt,
any reorganization or merger allowed pursuant to clause (vi) or
(vii) respectively may constitute a Change of Control or Qualified Public
Offering, if such transaction otherwise meets the requirements of the
definitions thereof. For purposes of this Note, “JCP Funds” shall mean Jefferies
Capital Partners IV L.P., JCP Partners IV LLC, and Jefferies Employee Partners
IV LLC. For the avoidance of doubt the Affiliates of the Company do not include
the investment banking units of Jefferies Group, Inc., including, without
limitation, Jefferies & Company, Inc., Jefferies High Yield Holdings, LLC,
Jefferies Finance LLC and their subsidiaries.

7. Events of Default.

(a) An “Event of Default” occurs if:

(i) the Company defaults in the payment of the principal of this Note when the
same becomes due and payable at maturity, upon acceleration, or otherwise;

(ii) the Company defaults in the payment of interest on this Note when the same
becomes due and payable, and such default continues for more than five business
days after notice thereof from the Holder;

 

9



--------------------------------------------------------------------------------

(iii) the Company shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors, or any proceeding shall be
instituted by or against the Company seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property and in the case of any such proceeding instituted against the Company
such proceeding shall not be stayed or dismissed within sixty days from the date
of institution thereof; and

(iv) the Company fails to observe or perform, in any material respect, any other
provision of this Note and such failure continues for a period of thirty days
after the Holder has delivered written notice of such failure to the Company.

(b) Acceleration. Subject to the provisions of Section 5 and Section 2 of the
Letter Agreement, if an Event of Default (other than an Event of Default
specified in clause (a)(iii) of Section 7) occurs and is continuing, the Holder
of the Note, by written notice to the Company and the holders of Senior Debt (an
“Acceleration Notice”), may declare the unpaid principal of and accrued interest
on this Note to be immediately due and payable. Upon such declaration, if there
is at such time any Senior Debt outstanding, the principal and interest on this
Note shall be due and payable upon the first to occur of an acceleration under
the applicable Senior Debt instrument or thirty days after receipt by the
holders of the Senior Debt of such Acceleration Notice given hereunder. If an
Event of Default specified in clause (a)(iii) of Section 7 occurs, all principal
of and interest on this Note shall ipso facto become and be immediately due and
payable without any declaration or other act on the part of the Holder. Any
amounts received by Holder in connection with any action taken pursuant to this
Section 7(b) shall be subject to the provisions of Section 5 and Section 2 of
the Letter Agreement.

(c) Remedies Cumulative. A delay or omission by the Holder in exercising any
right or remedy accruing upon an Event of Default shall not impair the right or
remedy or constitute a waiver of or acquiescence in the Event of Default. No
remedy is exclusive of any other remedy. All remedies are cumulative to the
extent permitted by law.

8. Tax Treatment. The parties hereto intend this Note to constitute debt for
U.S. federal income purposes and will make all tax filings, and not take any
position not, consistent with such intention.

9. Amendment and Waiver.

Any term, covenant, agreement or condition of this Note or the Letter Agreement
may, with the consent of the Company, be amended or compliance therewith may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only if the Company shall have obtained the consent in writing
of the Holder.

 

10



--------------------------------------------------------------------------------

10. No Recourse Against Others.

No director, manager, officer, employee or member, as such, of the Company or
Affiliate thereof shall have any liability for any obligations of the Company
under this Note, the Letter Agreement or for any claim based on, in respect or
by reason of, such obligations or their creation. The Holder by accepting this
Note and the Letter Agreement waives, releases and agrees not to assert any such
liability. This waiver, release and agreement are part of the consideration for
the issue of this Note and the Letter Agreement.

11. Notices.

All notices, requests, consents and demands shall be made in writing and shall
be given by registered or certified mail postage prepaid to the following
addresses: if to the Company, to Bourland & Leverich Supply Co. LLC, c/o Edgen
Group Inc., 18444 Highland Road, Baton Rouge, Louisiana 70809, Attn.: Chief
Financial Officer or to such other address as may be furnished in writing to the
Holder; and if to the Holder, to it at PO Box 2315, Pampa, Texas 79066, with a
required copy to Harter Secrest & Emery LLP, 1600 Bausch & Lomb Place,
Rochester, NY 14604-2711, Attention: William A. Hoy, Esq. Unless otherwise
indicated herein, notices hereunder shall be effective when delivered, if
delivered personally, or, if sent by mail, when sent.

12. Governing Law.

This Note and the Letter Agreement shall be deemed contracts under, and shall be
governed and construed in accordance with, the laws of the State of Delaware
applicable to contracts made and to be performed entirely therein solely by the
citizens thereof, without giving effect to principles of conflicts of laws
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.

13. Jurisdiction and Venue.

EACH PARTY TO THIS NOTE HEREBY IRREVOCABLY AGREES THAT ALL JUDICIAL PROCEEDINGS
BROUGHT WITH RESPECT TO THIS NOTE OR THE LETTER AGREEMENT, ANY OTHER AGREEMENT
CONTEMPLATED HEREBY OR ANY TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE
BROUGHT EXCLUSIVELY IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN
THE STATE OF DELAWARE. BY EXECUTION AND DELIVERY OF THIS NOTE AND THE LETTER
AGREEMENT, EACH PARTY HERETO ACCEPTS FOR ITSELF AND HIMSELF AND IN CONNECTION
WITH ITS OR HIS RESPECTIVE PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE
BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS NOTE AND THE
LETTER AGREEMENT. EACH PARTY HERETO HEREBY WAIVES ANY CLAIM THAT

 

11



--------------------------------------------------------------------------------

SUCH JURISDICTION IS AN INCONVENIENT FORUM OR AN IMPROPER FORUM BASED ON LACK OF
VENUE.

14. Set-off; Satisfaction of Claims.

The Company shall have the right but not the obligation to set off against its
obligations hereunder any claim the Company or its Affiliates may have against
the Equityholder or any Seller under the Purchase Agreement.

15. Successors, etc.; Entire Agreement; Assignment.

This Note shall be binding upon and shall inure to the benefit of the Holder and
the Company and their respective successors and permitted assigns. Except as
provided in Section 5 and Section 2 of the Letter Agreement, the terms and
provisions of this Note and the Letter Agreement are intended solely for the
benefit of the Company and the Holder and their respective successors or
permitted assigns, and it is not the intention of the parties to confer
third-party beneficiary rights upon any other person. This Note and the Letter
Agreement constitute the entire agreement between the parties, superseding all
prior understandings and writings, with respect to the indebtedness represented
hereby. Neither the Company nor the Holder may assign or transfer this Note
without the prior written consent of the other party, except that the Holder may
assign and transfer this Note and the Letter Agreement, in whole but not in
part, to the Equityholder or B&L Enterprises, LLC upon prior notice to the
Company but without prior consent; provided that such assignee agrees in writing
to assume all of the obligations of, and be bound as, the Holder hereunder and
thereunder (including without limitation the ability of the Company to set off
against its obligations hereunder, any claim the Company or its Affiliates may
have against the Equityholder or any Seller under the Purchase Agreement
pursuant to Section 14). Any purported assignment or transfer in violation of
the preceding sentence shall be of no effect and void ab initio.

16. Headings.

The section headings of this Note are for convenience only and shall not affect
the meaning or interpretation of this Note or any provision hereof.

17. Subordination Agreement.

The Holder agrees at the Company’s reasonable request to enter into a
subordination agreement with each holder of Senior Debt in the form as is
customarily used in transactions of this nature; provided, however, such form of
subordination agreement must be consistent, in all material respects, with, and
in any event not more adverse, in any material respect, to the Holder than, the
subordination provisions contained herein or the Letter Agreement.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be executed by its duly
authorized officer.

 

BOURLAND & LEVERICH SUPPLY CO. LLC

By: 

  /s/ Robert F. Dvorak   Name: Robert F. Dvorak   Title:   President

Accepted and Agreed:

 

LEVERICH ENTERPRISES, LLC

By: 

  /s/ Rick B. Leverich   Name: Rick B. Leverich   Title:   Manager

Acknowledged:

 

BOURLAND & LEVERICH HOLDINGS LLC

By: 

  /s/ Robert F. Dvorak   Name: Robert F. Dvorak   Title:   President and Chief
Executive Officer

[Signature Page to Amended and Restated Contingent Junior Subordinated Note]



--------------------------------------------------------------------------------

EXECUTION COPY

Bourland & Leverich Holdings LLC

c/o Jefferies Capital Partners

520 Madison Avenue, 10th Floor,

New York, New York 10022

August 19, 2010

Bourland & Leverich Supply Co., L.C.

PO Box 2315

Pampa, Texas 79066

Attn: Rick B. Leverich

Dear Mr. Leverich:

Reference is hereby made to the Junior Subordinated Note, dated as of the date
hereof (the “Note”), issued by Bourland & Leverich Holdings LLC, a Delaware
limited liability company (the “Company”), in favor of Bourland & Leverich
Supply Co., L.C., a Texas limited liability company (the “Holder”), in an
aggregate principal amount of Fifty Million Dollars ($50,000,000.00). All
capitalized terms used and not otherwise defined herein shall have the meanings
set forth for such terms in the Note. The Company and the Holder hereby agree
and acknowledge the following:

1.    Subject to the terms and conditions hereof, on April 15 of each year
beginning April 15, 2011 (each such date being an “Interest Payment Date”), the
Company will pay in cash 3/8 of the Base Interest accrued on the Note during the
period from the last Interest Payment Date (or in the case of the first Interest
Payment Date, the issue date of the Note) to such Interest Payment Date;
provided that such interest is payable only to the extent (i) the Buyer is
permitted to make cash distributions to the Company pursuant to Section 6.08(e)
of the Term Loan Agreement and Section 6.08(e) of the ABL Facility or comparable
provisions of successor facilities, (ii) the Buyer has cash on hand or available
under the ABL Facility or successor facilities and (iii) the Buyer is permitted
by law (including the Delaware Limited Liability Company Act, as in effect from
time to time, and all successors thereto) to make such permitted distributions
to the Company. For purposes of this letter agreement, “Term Loan Agreement”
means that certain credit agreement, dated as of the date hereof, among
Bourland & Leverich Supply Co. LLC, a Delaware limited liability company
(“Borrower”), the Company, the Subsidiary Guarantors (as defined therein), the
lenders party thereto and Jefferies Finance LLC, as lead arranger, bookrunner,
administrative agent for the Lenders, collateral agent and as syndication agent,
as the same may be amended, restated, supplemented or otherwise modified from
time to time and “ABL Facility” means that certain Credit Agreement, dated as of
the date hereof, among the Borrower, as borrower, the Company, the lenders party
thereto, Regions Bank, as administrative agent, Regions Bank and RBS Business
Capital, a division of RBS Asset Finance, Inc., as co-collateral agents,
Jefferies Finance LLC, as syndication agent, and the arrangers party thereto, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.



--------------------------------------------------------------------------------

2.    The Company, for itself and its successors, and the Holder, by acceptance
of this letter agreement, agree that the Company’s obligations under this letter
agreement constitute Subordinated Debt under the Note and therefore shall, to
the extent and in the manner set forth in the Note and hereinafter set forth, be
subordinate and junior to the prior payment in full of all Senior Debt. This
Section 2 and Section 5 of the Note will constitute a continuing offer to all
persons who, in reliance upon its provisions, become holders of, or continue to
hold, Senior Debt, and such provisions are made for the benefit of the holders
of Senior Debt, and such holders are made obligees under this Section and they
and/or each of them may enforce their provisions. Unless and until all Senior
Debt shall have been paid in full in cash and all commitments to make loans of
Senior Debt to the Company shall have terminated, no payment shall be made by or
on behalf of the Company on or with respect to any Subordinated Debt except
(A) as provided in Section 5(c)(ii) of the Note and (B) the Company may make
payments of interest in cash as contemplated by Section 1 hereof so long as
(x) at the time such payment is made no default has occurred and is continuing
under the terms of any Senior Debt and (y) such payment will not give rise (with
or without the giving of notice or the passage of time) to any default under the
terms of any Senior Debt.

3.    The Company may not (i) make the distributions to its members described in
Section 6(a)(i) of the Note or (ii) make any cash payment or distribution in
respect of Junior Debt, if and so long as the Company has failed to meet its
obligations to make the cash interest payments contemplated under Section 1
hereof, ( such obligations being determined without regard to the provisos
contained in Section 1).

4.    This letter agreement may be executed in one or more counterparts, each of
which shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument. No amendment, modification, termination or
cancellation of this letter agreement shall be effective unless it is in writing
signed by all the parties hereto.

5.    This letter agreement shall be binding upon and shall inure to the benefit
of the Holder and the Company and their respective successors and permitted
assigns. This letter agreement and Note constitute the entire agreement between
the parties, superseding all prior understandings and writings, with respect to
the indebtedness represented hereby. Neither the Company nor the Holder may
assign or transfer this letter agreement without the prior written consent of
the other party, except that the Holder may assign and transfer this letter
agreement and the Note, in whole but not in part, to the Equityholder or B&L
Enterprises, LLC upon prior notice to the Company but without prior consent;
provided that such assignee agrees in writing to assume all of the obligations
of, and be bound as, the Holder hereunder and thereunder (including without
limitation the ability of the Company to set off against its obligations
hereunder and under the Note, any claim the Company, the Buyer or their
respective Affiliates may have against the Equityholder or any Seller under the
Purchase Agreement pursuant to Section 14 of the Note). Any purported assignment
or transfer in violation of the preceding sentence shall be of no effect and
void ab initio.



--------------------------------------------------------------------------------

6.    This letter agreement shall be deemed a contract under, and shall be
governed and construed in accordance with, the laws of the State of Delaware
applicable to contracts made and to be performed entirely therein solely by the
citizens thereof, without giving effect to principles of conflicts of laws
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.

7.    EACH PARTY TO THIS LETTER AGREEMENT HEREBY IRREVOCABLY AGREES THAT ALL
JUDICIAL PROCEEDINGS BROUGHT WITH RESPECT TO THIS LETTER AGREEMENT, ANY OTHER
AGREEMENT CONTEMPLATED HEREBY OR ANY TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
MAY BE BROUGHT EXCLUSIVELY IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE OF DELAWARE. BY EXECUTION AND DELIVERY OF THIS LETTER
AGREEMENT, EACH PARTY HERETO ACCEPTS FOR ITSELF AND HIMSELF AND IN CONNECTION
WITH ITS OR HIS RESPECTIVE PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE
BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS LETTER AGREEMENT.
EACH PARTY HERETO HEREBY WAIVES ANY CLAIM THAT SUCH JURISDICTION IS AN
INCONVENIENT FORUM OR AN IMPROPER FORUM BASED ON LACK OF VENUE.

8.    Nothing is this letter shall modify, amend or waive the terms of any other
provisions contained in the Note except as expressly contemplated by the
foregoing.

[remainder of the page left intentionally blank]



--------------------------------------------------------------------------------

Very truly yours,

BOURLAND & LEVERICH HOLDINGS LLC

By:

 

/s/ James L. Luikart

  Name: James L. Luikart   Title:   President

Accepted and Agreed:

BOURLAND & LEVERICH SUPPLY CO., L.C., a Texas limited liability company

 

By:

 

/s/ Rick B. Leverich

  Name: Rick B. Leverich   Title:   Manager

[Signature Page to Junior Subordinated Note Side Letter]